DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 February 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 10-12, 14, 15, 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chandanson et al. ("Chandanson"; 2016/0296256; of record) in view of Rezach (2015/0359568).
Regarding claim 1, Chandanson discloses a bone screw (e.g. Fig. 5) comprising: a shaft 220 including a head 218 and at least one external thread form (para. 0008; cf. Fig. 2); a base ring, e.g., 223A (Fig. 5) fixed to the head 218; and an implant receiver (para. 0005; cf. 114, Fig. 3). The receiver has a solid configuration.
Chandanson does not disclose forming the head from a different material from the base ring or the receiver having a porosity less than that of the base ring.
Rezach teaches that portions of a bone screw 10, including on the head, may be porous for enhanced fixation (Fig. 3 and para. 0038). It is noted that a porous material with a first porosity is necessarily different than a non-porous material, at least because it has different properties relating to density and porosity.

Regarding claim 2, the second material from which the base ring is formed is configured to promote bone growth through its porous structure (para. 0038).
Regarding claim 3, the entire base ring thus formed has the first porosity (supra).
Regarding claim 5, the receiver defines a U-shaped cavity configured for disposal of a spinal rod (para. 0003; cf. Figs. 1 and 3).
Regarding claim 6, the base ring is connectable with the implant receiver (via a cooperating engagement feature for selective locking of the orientation of the shank with respect to the receiver member; paras. 0005 and 0045-0047).
Regarding claim 7, the base ring has a maximum diameter that is approximately equal to a maximum internal diameter of the implant receiver to accommodate the base ring therein.
Regarding claim 10, the base ring has a proximal portion (e.g., the top-facing surface thereof) that is capable of being permanently fixed to a distal portion of the implant receiver (e.g., a bottom sidewall portion of the receiver cavity) when the device is locked in a final position by a set screw (see, e.g., paras. 0044and 0061, describing indefinitely maintaining a predetermined position of the shank and locking the assembly with a set screw).

Regarding claim 11, Chandanson discloses a bone screw 212 (e.g. Fig. 5) comprising: a shaft 220 including a head 218 and an external thread form (para. 0008; cf. Fig. 2), the head being made from a first material (solid); 
a receiver (para. 0005; cf. 114, Fig. 3) including a body having spaced apart walls defining a U-shaped cavity (Fig. 3) configured for disposal of a spinal rod (para. 0057); and 
 a base ring, e.g., 223A (Fig. 5) including an integrally formed inner surface fixed to the head 218 and a proximal surface (e.g., the top surface of the base ring) fixed to the receiver.
Chandanson does not disclose the head being made from a first material and the base ring being made from a second material, the second material being different than the first material, the second material having a first porosity and the receiver having a second porosity, the second porosity being less than the first porosity, the second material having a porous configuration to promote bone growth through the base ring in use of the bone screw.
Rezach teaches that portions of a bone screw 10, including on the head, may be porous for enhanced fixation (Fig. 3 and para. 0038). It is noted that a porous material with a first porosity is necessarily different than a non-porous material, at least because it has different properties relating to density and porosity.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the base ring on the head from a second material (porous; para. 0038), the second material (porous) being different than the first material (of the head; non-porous), the second material having a first porosity and the receiver having a second porosity (zero or non-porous), the second porosity (non-porous or solid) being less than the first porosity (porous), the second material having a porous configuration, in view of Rezach, to promote bone growth through the base ring in use of the bone screw to enhance fixation (para. 0038). 
Regarding claim 12, the base ring is made entirely from the second material (porous; supra).
Regarding claim 14, the base ring 223A surrounds the head 218 (Fig. 5).
	Regarding claim 15, the walls of the receiver 114 are continuous (e.g., Fig. 3).
	Regarding claim 18, Chandanson in view of Rezach (supra) teaches a method for fabricating a bone screw, the method comprising the steps of: forming an implant receiver 114 (Fig. 3 of Chandanson) of a bone screw 212 (Fig. 5; id.) such that the implant receiver has a first porosity (e.g., zero or non-porous), the implant receiver including a body 114 having spaced apart arms defining a U-shaped cavity (Fig. 3) configured for disposal of a spinal rod (para. 0057 of Chandonson);
fabricating a base ring 223A on a head 218 of a shaft 220 such that the base ring has a second porosity (porous; para. 0038 of Rezach), the second porosity necessarily being greater than the first porosity,
the head being made from a first material (solid) and the base ring being made from a second material (porous), the second material being different than the first material in at least properties of density and porosity (supra); and
and connecting the base ring 223A with the implant receiver 114 (supra).
Regarding claim 21, Chandanson in view of Rezach (supra) discloses: 
a shaft 220 (Fig. 5 of Chandanson) including at least one thread having an external thread form (para. 0008; cf. Fig. 2; id.);
an implant receiver (para. 0005; cf. 114, Fig. 3; id.) including a body having spaced apart walls defining a U-shaped cavity (Fig. 3; id.) configured for disposal of a spinal rod (para. 0057 of Chandanson), the implant receiver 114 having a first porosity (zero or non-porous); and
a base ring permanently joined with the shaft and engageable with the implant receiver, the base ring 223A (Fig. 5 of Chandanson) having one or both of a porous configuration (para. 0038 of Rezach) and a roughened surface (a porous surface is not smooth, as the pores present edges and surface voids), the shaft being made from a first material and the base ring being made from a second material (as taught by Rezach, supra; para. 0038), the second material being different than the first material (id.), the second material having a second porosity (id.), the second porosity being greater than the first porosity (id.) to promote bone growth through the base ring in use of the bone screw (supra).
Regarding claim 22, the base ring only extends around the top or head of the shaft and not around the bottom or threaded portion of the shaft (Fig. 5 of Chandanson).
Regarding claim 23, the base ring extends all the way around the shaft (id.).

Claims 4, 13, 19, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chandanson et al. ("Chandanson"; 2016/0296256; of record) in view of Rezach (2015/0359568), as applied above, and further in view of Melton et al. (“Melton”; 2019/0008562; of record).
Chandanson in view of Rezach discloses forming a bone screw having a head and a porous base ring having a porosity greater than that of the shaft formed on the head (supra). 
Chandanson in view of Rezach do not explicitly recite fabricating the base ring onto the head by heating a material in a layer by layer formation by an additive manufacturing process (i.e., 3D printing).
Melton teaches that all components of an implant can be formed layer by layer, in an additive manufacturing process (i.e., 3D printing), including a porous configuration, for bone ingrowth and manufacturing efficiency (see, e.g., Fig. 1 and paras. 0012, 0051 and 0058).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the bone screw of Chandanson and Rezach, including the porous base ring thereof, onto the head by an additive manufacturing or 3D printing process, in view of Melton, in order to promote bone ingrowth and secure fixation while increasing efficiency of the manufacturing process.

Claims 8, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chandanson et al. ("Chandanson"; 2016/0296256) in view of Rezach (2015/0359568), as applied above, and further in view of Spivack et al. ("Spivack"; 2018/0021139; of record).
The device of the combination of Chandanson and Rezach discloses the claimed invention (supra) except for explicitly reciting providing the bone ingrowth configuration as a lattice or trabecular configuration. 
Spivack teaches that an implant can be configured with a lattice (e.g. dodecahedral pores) or trabecular porous configuration by additive manufacturing to allow precise control of the geometry and promote bone ingrowth (see, e.g., paras. 0001, 0002 and 0005). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the base ring with a lattice or trabecular configuration by additive manufacturing, in view Spivack, to allow precise control of the geometry and promote bone ingrowth. Regarding claims 9 and 17, it is noted that the walls of the receiver of Chandanson include an even, uninterrupted surface along at least an outer portion thereof (cf. Fig. 3).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection relies on a different combination of references to address the amended claims. It is further respectfully noted that Applicant did not specifically point out how the secondary references allegedly do not arrive at the claimed subject matter.
If Applicant is aware of specific language or limitations that would place the application into condition for allowance over the art of record, the Examiner would welcome an interview to discuss the same.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773


	
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773